TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00125-CV



                                    Carolyn Barnes, Appellant

                                                  v.

                                     Alan Schreiber, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY 419TH JUDICIAL DISTRICT
      NO. D-1-GN-15-000877, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Carolyn Barnes filed her notice of appeal on February 24, 2016. On

August 11, 2016, the Clerk of this Court notified appellant that her brief was again overdue and that

her appeal was subject to dismissal for want of prosecution if she failed to file a brief in compliance

with the Texas Rules of Appellate Procedure by August 22, 2016. Appellant failed to file a brief.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: August 26, 2016